                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:14-CR-247-MOC-DCK

 UNITED STATES OF AMERICA,                         )
                                                   )
                                Plaintiff,         )
                                                   )       ORDER OF CONTINUING
    vs.                                            )          GARNISHMENT
                                                   )
                                                   )
 GRACE WILSON SMITH,                               )
                                                   )
                                Defendant,         )
    and                                            )
                                                   )
 TEACHERS INSURANCE AND ANNUITY                    )
 ASSOCIATION OF AMERICA,                           )
                                                   )
                                Garnishee.         )
                                                   )
  _____________________________________

          THIS MATTER IS BEFORE THE COURT on the Government’s “Motion For Order

Of Continuing Garnishment” (Document No. 40) and the “Teachers Insurance And Annuity

Association Of America’s Answer To Writ For Garnishment To Garnishee” (Document No. 39).

On July 23, 2015, the Honorable Max O. Cogburn, Jr., sentenced Defendant to five years’

probation for conviction of Embezzlement of Public Money, Property, or Records in violation of

18 U.S.C. § 641. Judgment in the criminal case was filed on August 5, 2015 (Document No. 21).

As part of that Judgment, Defendant was ordered to pay an assessment of $100.00 and restitution

of $80,236.54 to the victim of the crime. Id.

          On January 8, 2021, the Court entered a Writ of Continuing Garnishment (“Writ”)

(Document No. 36) to the Garnishee, Teachers Insurance and Annuity Association of America

(“TIAA”). The Garnishee was served with the Writ on January 25, 2021. Defendant was served




      Case 3:14-cr-00247-MOC-DCK Document 41 Filed 03/05/21 Page 1 of 2
with the Writ and instructions notifying her of her right to request a hearing on January 27, 2021.

The Garnishee filed an Answer on February 10, 2021 (Document No. 39) stating that at the time

of service of the Writ, the Garnishee had in its custody, control or possession of property or funds

owned by Defendant, including non-exempt, disposable earnings. Defendant did not request a

hearing, and the statutory time to do so has elapsed.

       IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $79,434.08 computed through January 7, 2021. The Garnishee will

pay the United States up to twenty-five percent of Defendant’s net distributions from Defendant’s

retirement accounts which remain after all deductions required by law have been withheld, and the

Garnishee will continue said payments until the debt to Plaintiff is paid in full, or until the

Garnishee no longer has custody, possession or control of any property belonging to Defendant,

or until further Order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                 Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number 3:14-cr-247-MOC-DCK.

       Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset Program.

Under this program, any federal payment Defendant would normally receive may be offset and

applied to this debt.

       SO ORDERED.                      Signed: March 5, 2021




                                                    2
      Case 3:14-cr-00247-MOC-DCK Document 41 Filed 03/05/21 Page 2 of 2
